Citation Nr: 1715006	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  14-29 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1966 to August 1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video-conference hearing.  

The Veteran contends he is unable to secure or follow any substantially gainful occupation due to his service-connected PTSD.  When evidence of unemployability is submitted during the appeal from an assigned disability rating, a claim for TDIU benefits will be considered part of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an initial rating in excess of 30 percent for PTSD and entitlement to TDIU prior to February 9, 2017 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's PTSD has been manifested by at least occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

2.  Since at least February 9, 2017, it is reasonably shown that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of at least 30 percent for PTSD are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).

2.  Since at least February 9, 2017, the criteria for a grant of TDIU are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

The Veteran's PTSD was assigned an initial 10 percent disability rating.  He contends that his PTSD is more severe than the currently assigned rating.  Following a review of the relevant evidence of record, the Board finds that the preponderance of the evidence shows that the Veteran's PTSD warrants a disability rating of at least a 30 percent throughout the appeal period.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  See 38 U.S.C.A. § 1155 (2015); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9400 (2016).  Under the General Rating Formula for Mental Disorders, a 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.   

Finally, a 100 percent rating is warranted when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The symptoms listed in General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that VA regulations require that when the symptoms and/or degree of impairment due to a Veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

At the May 2011 VA examination, the Veteran reports periods of anxiety and depression on and off since service.  He also reports periods of irritability, restlessness, and anxiousness; difficulty concentrating on the job; and forgetting work he had already completed.  He reports he was willing to fight with coworkers who made him angry.  Upon examination, he is alert and oriented to all spheres, neatly groomed, cooperative and pleasant, and his mood is euthymic although somewhat anxious when discussing his experiences in Vietnam.  His speech is normal, his thought content is linear and directed with no abnormalities, and he has no suicidal or homicidal ideation, paranoia or delusions.  The Veteran shows good judgment and insight and reports no difficulty managing his daily functions and money.  

On the Veteran's August 2014 VA Form 9, he reports he suffers nightmares and wakes up drenched in sweat.  He also reports he is easily startled and suffers flashbacks.  

A VA treatment record in December 2016 shows the Veteran was depressed and tearful and had disrupted sleep.  He reports sadness two to three times per week which lasted practically the duration of the day and ongoing irritability.

At the February 2017 Board hearing, the Veteran testifies that he has sleep impairment, depression, anxiety, aggression, and at times he yelled at his wife for no reason.  He also testifies that he did not have friends and he had a strained relationship with family, aside from his stepson and spouse, because he would rather be alone.

The Board finds that an initial disability rating at least 30 percent for PTSD is warranted throughout the appeal period.


II.  TDIU

The Veteran completed a February 2017 Application for Increased Compensation Based on Unemployability.  The Veteran contends that his PTSD prevents him from securing or following a substantially gainful occupation.  He reports that his PTSD and diabetes has gotten worse and his PTSD affects his daily activities and how he interacts with his family.  When evidence of unemployability is submitted during the appeal from an assigned disability rating, a claim for TDIU benefits will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has determined that the Veteran meets the criteria for a TDIU based on the aggregate impact of his service-connected disabilities since at least February 9, 2017.

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19. 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

The Veteran meets the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a) effective February 9, 2017.  As of February 9, 2017, the Veteran's service-connected disabilities consist of diabetes mellitus type 2 with erectile dysfunction and bilateral diabetic retinopathy, rated at 20 percent disabling; peripheral neuropathy of the right and left upper and lower extremities associated with diabetes mellitus, each rated a separate 20 percent disability rating; and PTSD, rated at least 30 percent disabling.  

On the Veteran's February 2017 Application for Increased Compensation Based on Unemployability, he indicates that he last worked full time on July 29, 2016 as a truck driver for US Express, and prior to that position, he worked as a communication specialist, cleaning out foreclosed homes, and in security.  The Veteran had two years of college education.  

At the May 2011 VA psychiatric examination, the Veteran reports the biggest area impacted was his occupational functioning in that he is constantly irritable and angry and is always willing to fight with any coworker who makes him angry.  A November 2016 VA treatment record notes the Veteran had been in physical fights at work and was suspended from work on several occasions.

The Board acknowledges the March 2017 VA examiner determines the Veteran's diabetes mellitus and complications of diabetes mellitus do not impact his ability to work.  March 2017 VA examiners also indicate the Veteran's eye condition, diabetic peripheral neuropathy, and erectile dysfunction each separately do not impact his ability to work.  However, these examiners do not consider the impact of the Veteran's PTSD symptoms on his ability to work or the aggregate impact of the Veteran's service-connected conditions on his ability to work.  

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports that the Veteran's service-connected disabilities in the aggregate prevent him from securing or following substantially gainful employment.  In sum, the Board finds that entitlement to a TDIU is warranted.


ORDER

A disability rating of at least 30 percent for PTSD is granted, subject to the applicable law and regulations governing the payment of monetary benefits.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is granted effective February 9, 2017, subject to the applicable law and regulations governing the payment of monetary benefits.


REMAND

The Veteran was last examined by the VA for his PTSD in May 2011.  In an October 2016 statement, the Veteran states his disability has worsened.  He also contends that he did not receive notification of the most recently scheduled VA examination in March 2016.  The claims file shows that notification of the March 2016 VA examination was returned to sender as undeliverable.  In light of the Veteran's statement that his condition has worsened, a VA examination is needed to properly assess the current severity of the Veteran's PTSD. See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The question of whether the Veteran meets the scheduler requirements of for a TDIU as set forth in 38 C.F.R. § 4.16(a) prior to February 9, 2017 is inextricably intertwined with the pending claim for entitlement to an initial disability rating in excess of 30 percent for PTSD.  Thus, a decision by the Board on the Appellant's TDIU claim prior to February 9, 2017 would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).  

The Veteran completed a February 2017 Application for Increased Compensation Based on Unemployability.  The Application indicates that the Veteran last worked full time on July 29, 2016 as a truck driver for US Express, and prior to that position, he worked as a communication specialist, cleaning out foreclosed homes, and in security.  The Application does not provide a current address for the Veteran's previous employers.  An April 2017 letter was sent from the RO to the Veteran requesting the address of US Express or the completion of VA Form 21-4192, Request for Employment Information.  The AOJ should obtain this the addresses of the Veteran's previous employers during the appeal period.  

At the February 2017 Board hearing, the Veteran testifies that he was denied vocational training by the VA and that he paid for his own vocational training with the Hammer Truck driving school.  These records should be obtained.  

On remand, the RO should obtain any additional, pertinent VA or private treatment records and associate them with the file.  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify any and all outstanding VA and private records related to his claim for an increased rating for PTSD and his claim for entitlement to TDIU. This should specifically include the address of the Veteran's previous employers during the appeal period or the completion of VA Form 21-4192, Request for Employment Information; vocational rehabilitation records or a denial letter; and records from Hammer Truck driving school.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed the extent and severity of his PTSD symptoms and the impact of this condition, and his other service-connected conditions, on his ability to work. The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Then schedule the Veteran for a VA psychiatric examination to determine the nature and extent of his PTSD.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  Following examination of the Veteran, the examiner should identify all PTSD symptoms and report on their frequency and severity.

4.  Then, readjudicate the appeal.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow for an appropriate period for response.  The appeal should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


